  Gary Calhoun


                                         3rd


                                         0
                                         0




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 1 of 12
Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 2 of 12
       Check one of the following two lines.

                                           If this line is checked, the rest of § 1.B need not be
              completed or reproduced.




                                         Check one.

                 If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55                        Desc
                     Exhibit 3rd Amended plan Page 3 of 12
                                  Check one.

               If “None” is checked, the rest of § 2.B need not be completed or reproduced.




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55                  Desc
                     Exhibit 3rd Amended plan Page 4 of 12
                Check one.

               If “None” is checked, the rest of § 2.C need not be completed or reproduced.




               If “None” is checked, the rest of § 2.D need not be completed or reproduced.




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55                  Desc
                     Exhibit 3rd Amended plan Page 5 of 12
Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 6 of 12
Members First FCU                    2011 Ford Fusion


NMAC                                 2014 Nissan Maxima
(represented by David Scott, Esq.)




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 7 of 12
Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 8 of 12
                                                     .




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 9 of 12
                                                                             Check one of the
          following two lines.

                       If “None” is checked, the rest of § 4.A need not be completed or
                 reproduced.

          ___




                                                                      Check one of the following
    two lines.

                    If “None” is checked, the rest of § 5 need not be completed or reproduced.

    ___




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55                         Desc
                     Exhibit 3rd Amended plan Page 10 of 12
    Check the applicable line:




Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 11 of 12
Case 1:16-bk-04639-HWV Doc 58-1 Filed 07/18/19 Entered 07/18/19 17:34:55   Desc
                     Exhibit 3rd Amended plan Page 12 of 12
